DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 04/22/2021.
Claims 1 and 14 have been amended.
Claims 1 – 22 are pending for consideration. 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 22 presented in the Arguments/Remarks filed on 04/22/2021 (hereafter Remarks) have been fully considered but they are not persuasive.
Regarding independent claim 1 on p. 9 of the Remarks Applicant stated that Wang does not disclose the limitation of sending a message to a device associated with the phone number requesting a specific response and receiving the specific response from the customer to verify that the customer has possession of the device.
Examiner respectfully disagrees. Requesting a user phone number for verification purposes is disclosed by Wang in Para. [0068], as stated in OA on 12/22/2020. Sending a message and receiving response from the customer is met by the direct communication between server and the user device as disclosed by Wang (Wang, in Para. [0069] discloses “Network 116 represents communication pathways between users interacting directly or indirectly with on-line server 107 from various types of user devices 104/105/106/110 such as terminals 104, vehicles 105, mobile tablets 106 and mobile phones 110.”)
On p. 9 of the Remarks Applicant further stated that Wang does not disclose the claimed limitations of sending a message to the device to request a specific response and receiving the specific response to verify that the customer is in possession of the device
Examiner respectfully disagrees. The system of Wang directly communicates with and tracks the user’s device, i.e. the device that is in customer’s possession, for identity verification purposes using all information stored in user’s profile (Wang, in Para. [0080] discloses “system 100 may include, in addition to the server 107 and database 103 (which may include a user profile database), various modules for verifying transaction trustworthiness in commercial or other sharing transactions in accordance with an exemplary embodiment of the inventive disclosure, including verification module 300 having at least an identity verification module 304 and trustworthiness verification module 306” Wang, in Para. [0100] discloses “It will be appreciated that all mobile computing devices associated with users associated with the particular transaction may be tracked at all times, and that such data may be stored in database 103”)
On p. 10 of the Remarks Applicant stated that Thalapathy does not disclose processing the responses from each of the multiple identity services to determine the accuracy of the responses and generate a verified basic profile
(Wang, in Para. [0088] discloses “Verification module 300 may also be configured to use offline information to determine the reliability, accuracy or legitimacy of a user” Wang, in Para. [0083] discloses “Identity verification module 304 may be configured to only verify whether the name of the user creating an account is correct, or alternatively, to verify the reliability, accuracy or legitimacy of other information about the user such as the date of birth, address, image, etc.” Wang, in Para. [0136] discloses “The trustworthiness verification module 306 may be configured to receive information about a user's on-line identity from a third-party on-line system and identify the activity of the user in the third-party on-line system. Based on the received information and the identified on-line activity, an on-line trustworthiness score can be computed.” Wang, in Para. [0080] discloses “Other verification modules 310 may also be employed by the system. Those of skill in the art will appreciate that system 100 may also contain various modules such as sharing module 312, user profile module 314, administrative module 316, display module 318, forum module 320, and other modules appropriate for various functionalities ( e.g., social networking module 322, banking module 324, commerce module 326, etc.).”).
Independent claim 14 discloses a method that is substantially equivalent to the system of claim 1 and is rejected by the arguments set forth above with respect to the 
Accordingly rejection of claims 1 – 22 under 103 is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 7, 9, 10, 13 – 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0073676 A1) (hereafter Wang) and in view of Thalapathy et al. (US 2015/0019547 A1) (hereafter Thalapathy).

Regarding claim 1 Wang teaches: A system configured for creating a profile of a customer for a financial service rating process, the system comprising (Wang, in Para. [0066] discloses “The user can register in two ways, either by using their already existing profile on one of the social networks or by creating a new profile that can be linked to other social network profiles at any time.”): one or more hardware processors configured by machine-readable instructions to: receive a phone number from the customer (Wang, in Para. [0068] discloses “during the registration and verification process, the system may require a user to provide a phone number, an email address, and other basic location and identification information”); send a message to a device associated with the phone number requesting a specific response (Wang, in Para. [0069] discloses “Network 116 represents communication pathways between users interacting directly or indirectly with on-line server 107 from various types of user devices 104/105/106/110 such as terminals 104, vehicles 105, mobile tablets 106 and mobile phones 110.”); receive the specific response from the customer to verify that the customer has possession of the device associated with the phone number (Examiner note: the link between a device and the phone number is met by creation of user’s profile comprising previous transactions; sending to and receiving responses from customers/users is met by the system direct communications with and tracking the user’s device, i.e. the device that is in customer’s possession, for identity verification purposes using all information stored in user’s profile) (Wang, in Para. [0053] discloses “By building up connections through prior relationships involving other prior sharing transactions verified by the system, users can establish credit and verified trustworthiness, and establish a basis and history for sharing or borrowing financial resources for loans, goods, or services.” Wang, in Para. [0066] discloses “the systems disclosed herein can provide a platform to facilitate social connections based on a user's prior transaction history through mobile device applications and/or web-based media. A user may register and create an account and a user profile in order to utilize various features of the mobile application.” Wang, in Para. [0080] discloses “system 100 may include, in addition to the server 107 and database 103 (which may include a user profile database), various modules for verifying transaction trustworthiness in commercial or other sharing transactions in accordance with an exemplary embodiment of the inventive disclosure, including verification module 300 having at least an identity verification module 304 and trustworthiness verification module 306” Wang, in Para. [0100] discloses “It will be appreciated that all mobile computing devices associated with users associated with the particular transaction may be tracked at all times, and that such data may be stored in database 103”);
[send an identity query to each of multiple identity services,] 
the identity query including a name of the customer and the phone number; in response to the identity query (Wang, in Para. [0069] discloses “Network 116 represents communication pathways between users interacting directly or indirectly with on-line server 107 from various types of user devices 104/105/106/110 such as terminals 104, vehicles 105, mobile tablets 106 and mobile phones 110.”)
receive a response from each of the multiple identity services, each response including at least one of date of birth, address, or social security number of the customer;]
 process the responses from each of the multiple identity services to determine the accuracy of the at least one of date of birth, address, or social security number of the customer in each response, generate a verified basic profile of the user based on the determined accuracy (Wang, in Para. [0083] discloses “Identity verification module 304 may be configured to only verify whether the name of the user creating an account is correct, or alternatively, to verify the reliability, accuracy or legitimacy of other information about the user such as the date of birth, address, image, etc.”);  and store the basic profile as a record in a database (Wang, in Para. [0073] discloses “Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user)”).
Wang fails to explicitly teach: send an identity query to each of multiple identity services, 
receive a response from each of the multiple identity services, each response including at least one of date of birth, address, or social security number of the customer;
Thalapathy, from the analogous technical field teaches: send an identity query to each of multiple identity services (Thalapathy, in Para. [0026] discloses “the requests are in the form of query data in adaptive format (e.g., XML, LDAP), with one or more user IDs that are known requesting entities arid/or entities where user profiles are stored.” Thalapathy, in Para. [0018] discloses “The unified user profile system 100 is configured to retrieve user profiles and information thereof from various sources. For example, the profile sources include profile sources 101-104. The profile sources can be network entities. The profile system 100 connects to the profile sources via its network communication interface(s). For example, the profile sources can be HLR systems, HSS systems, XDMS systems, NAB systems, CRM systems, billing subsystems, inventory system, trouble ticket systems, subscription system, products systems, device management systems, CDRs systems, weblog systems, IPTV log systems, cable log systems, identity management systems, location servers, presence servers, and others”)
receive a response from each of the multiple identity services, each response including at least one of date of birth, address, or social security number of the customer (Thalapathy, in Para. [0017] discloses “It is to be appreciated that the methods and systems described in the present disclosure provide and manage a single view of personal, contextual, and behavioral information about a subscriber”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Thalapathy which discloses a communication with the social network services in order to improve accuracy of the user’s profiles generation (Thalapathy, [0017, 0018, 0026]).

Regarding claim 2 Wang teaches: The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to: send a social query to each of multiple online social profiles of the customer, the social query including information in the basic profile; and in response to the social query, (Wang, in Para. [0096] discloses “In response to a query from the lending user, system 100 may then search database 103 for any matching borrower user requests.” Wang, in Para. [0016] discloses “To provide an on-line platform that identifies the legitimacy of the identity of a user by comparing the information provided by the user to information available in third-party on-line systems (e.g., social networking systems, email servers, blogs, etc.) and/or information included in government issued identifications;”) and store the additional information in the database in correspondence to the basic profile (Wang, in Para. [0073] discloses “Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user)”).

Regarding claim 3 Wang teaches: The system of claim 2: wherein the one or more hardware processors are further configured by machine-readable instructions to send a credit query to a credit scoring database, the credit query including at least the social security number of the customer (Wang, in Para. [0096] discloses “In response to a query from the lending user, system 100 may then search database 103 for any matching borrower user requests.” Wang, in Para. [0059] discloses “the number of transactions users engage in may count toward the establishment of a credit score or rating, a creditworthiness score or rating, a trust score or rating, or a trustworthiness score or rating”) wherein the one or more hardware processors are further configured by machine-readable instructions to in response to the credit query, (Wang, in Para. [0004] discloses “on-line financial lending platforms use similar means of verifying lenders and borrowers as traditional lending institutions such as banks, and thus often have the same requirements, including credit history, background checks, etc.”) are further configured by machine-readable instructions to store the credit history information in the database in correspondence to the basic profile (Wang, in Para. [0073] discloses “Database 103 may store user profile data or user related data 202, current and prior transaction data 204 (e.g., the details of transaction requests for each particular transaction or user)”).

Regarding claim 7 Wang teaches: The system of claim 1, wherein requesting the customer’s name comprises sending a name query to a caller id service, the name query including the phone number, wherein the one or more hardware processors are further configured by machine-readable instructions to receive the customer name comprises receiving a response to name query (Wang, in Para. [0082] discloses “Examples of information stored in a user profile include biographic (e.g., name, date of birth, home address), demographic, and other types of descriptive information, such as work experience, education history, salary, gender, telephone numbers, email address, etc.” Wang, in Para. [0095] discloses “user preferences, offers, and requests for a particular transaction may be submitted, stored, and dynamically updated in database 103”).

Regarding claim 9 Wang teaches: The system of claim 1, wherein the processing includes disambiguation of data [in the responses from each of the multiple identity services] by comparing corresponding data in the responses from each of the multiple identity services and determining the reliability of the data based on the comparison (Wang, in Para. [0016] discloses “To provide an on-line platform that identifies the legitimacy of the identity of a user by comparing the information provided by the user to information available in third-party on-line systems (e.g., social networking systems, email servers, blogs, etc.) and/or information included in government issued identifications;”).
Wang fails to explicitly teach: in the responses from each of the multiple identity services
Thalapathy, from the analogous technical field teaches: in the responses from each of the multiple identity services (Examiner note: as noted above, the identity service(s) is(are) defined in Para. [0023] as external resource(s) 146 associated with social network services like credit, insurance etc., Para [0053]; the multiple identity services system is met by the profile system 100 communicating with multiple profile services 101-104) (Thalapathy, in Para. [0018] discloses “The unified user profile system 100 is configured to retrieve user profiles and information thereof from various sources. For example, the profile sources include profile sources 101-104. The profile sources can be network entities. The profile system 100 connects to the profile sources via its network communication interface(s). For example, the profile sources can be HLR systems, HSS systems, XDMS systems, NAB systems, CRM systems, billing subsystems, inventory system, trouble ticket systems, subscription system, products systems, device management systems, CDRs systems, weblog systems, IPTV log systems, cable log systems, identity management systems, location servers, presence servers, and others”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Thalapathy which discloses a communication with the social network services for the identification purposes in order to improve accuracy of the user’s profiles generation (Thalapathy, [0017, 0018]).

Regarding claim 10 Wang teaches: The system of claim 1, wherein the device associated with the phone number is a mobile phone (Wang, in Para. [0069] discloses “Network 116 represents communication pathways between users interacting directly or indirectly with on-line server 107 from various types of user devices 104/105/106/110 such as terminals 104, vehicles 105, mobile tablets 106 and mobile phones 110.”).

Regarding claim 13 Wang teaches: The system of claim 1, wherein the basic profile includes the customer's name, phone number, date of birth, address and social security number (Wang, in Para. [0082] discloses “Examples of information stored in a user profile include biographic (e.g., name, date of birth, home address), demographic, and other types of descriptive information, such as work experience, education history, salary, gender, telephone numbers, email address, etc.” Wang, in Para. [0083] discloses “The system may be configured to require user documentation such as a driver's license, passport, social security card, and/or copies of certifications, degrees, etc.”)

Regarding claim 14, claim 14 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 20 and rejected for the same reasons.

Regarding claim 22, claim 22 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 9 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 22 and rejected for the same reasons.


Claims 4 – 6, 8, 11, 12, 17 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0073676 A1) (hereafter Wang), in view of Thalapathy et al. (US 2015/0019547 A1) (hereafter Thalapathy), and in view of Lilley et al. (US 10652739 B1) (hereafter Lilley).

Regarding claim 4 Wang as modified teaches: The system of claim 3, wherein the one or more hardware processors are further configured by machine-readable instructions to: [send an insurance query to each of multiple insurance provider databases,] the insurance query including information from the basic profile, the additional information or the credit information (Wang, in Para. [0096] discloses “In response to a query from the lending user, system 100 may then search database 103 for any matching borrower user requests.” Wang, in Para. [0004] discloses “on-line financial lending platforms use similar means of verifying lenders and borrowers as traditional lending institutions such as banks, and thus often have the same requirements, including credit history, background checks, etc.” Wang, in Para. [0142] discloses “system 100 can be configured to enable sharing of one or more subjects of value or financial resources by one user with another user who chooses to pay a fee for money back insurance based at least in part on a current value of one or more subjects associated with the particular transaction.”); in response to the insurance query, receive insurance information relating to the customer's insured asset; store the insurance information in the database in correspondence to the basic profile (Wang, in Para. [0066] discloses “The user can register in two ways, either by using their already existing profile on one of the social networks or by creating a new profile that can be linked to other social network profiles at any time.” Wang, in Para. [0080] discloses “system 100 may include, in addition to the server 107 and database 103 (which may include a user profile database), various modules for verifying transaction trustworthiness in commercial or other sharing transactions in accordance with an exemplary embodiment of the inventive disclosure, including verification module 300 having at least an identity verification module 304 and trustworthiness verification module 306”).
Wang as modified fails to explicitly teach: send an insurance query to each of multiple insurance provider databases
Lilley, from the analogous technical field teaches: send an insurance query to each of multiple insurance provider databases (Examiner note: communication with multiple insurance databases is met by communication of the authentication platform 120 with various data storage banks comprising insurance information, i.e. 125 to 130) (Lilley, in col. 5, ll. 35 – 44 discloses “Authentication platform 120 may be communicably coupled with third party 135, data stores 125 and 130 and computing devices 110A-110M, and it may communicate, access, or receive data (e.g., device information, authentication information) from third party 135, computing devices 110A-110M and data stores 125 and 130. Authentication platform 120 may be associated with a membership organization (e.g., a financial institution or an insurance company), and the callers may be members of the membership organization.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, as modified by Thalapathy, in view of the teaching of Lilley which discloses communication with various data banks containing insurance information in order to achieve higher security level of the client authentication (Lilley, col. 5, ll. 40 – 44).

Regarding claim 5 Wang as modified teaches: The system of claim 4, wherein the insurance information relating to the customer's insured asset includes at least one of an identification of the asset, the parties insured, and policy coverage details (Examiner note: insurance platform comprises all details of the insured party including policy details, assets etc.) (Wang, in Para. [0142] discloses “system 100 can be configured to enable sharing of one or more subjects of value or financial resources by one user with another user who chooses to pay a fee for money back insurance based at least in part on a current value of one or more subjects associated with the particular transaction. System 100 can be configured to guarantee repayment of at least one of the loans or a third-party commitment through a loan insurance platform.”).

Regarding claim 6 Wang as modified teaches: The system of claim 4, wherein the insurance information relating to the customer's insured asset includes at least one year, make, model, trim, and vin of an automobile, and driver's details corresponding the customer (Wang, in Para. [0054] discloses “Sharing as described herein may include anything from basic subjects such as services, skills, goods, spaces, transportation, etc., to more substantive subjects such as residences, offices, vehicles, etc.” Wang, in Para. [0142] discloses “System 100 can be configured to guarantee repayment of at least one of the loans or a third-party commitment through a loan insurance platform.” Wang, in Para. [0083] discloses “The system may be configured to require user documentation such as a driver's license, passport, social security card, and/or copies of certifications, degrees, etc.”).

Regarding claim 8 Wang as modified fails to explicitly teach: The system of claim 1, wherein the message is an SMS message and the specific response includes a code in the SMS message.
Lilley, from the analogous technical field teaches: The system of claim 1, wherein the message is an SMS message and the specific response includes a code in the SMS message (Lilley, in col. 7, ll. 17 – 18 discloses “the authentication server can be configured to send an SMS to the user with a unique code”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, as modified by Thalapathy, in view of the teaching of Lilley which discloses communication using SMS with a unique code in order to achieve higher security level of the client authentication (Lilley, col. 7, ll. 17 – 18).

Regarding claim 11 Wang as modified fails to explicitly teach: The system of claim 1, wherein the financial service is auto insurance.
Lilley, from the analogous technical field teaches: The system of claim 1, wherein the financial service is auto insurance (Lilley, in col. 5, ll. 40 – 44 discloses “Authentication platform 120 may be associated with a membership organization (e.g., a financial institution or an insurance company), and the callers may be members of the membership organization.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, as modified by Thalapathy, in view of the teaching of Lilley which discloses communication with an auto insurance company in order to achieve higher security level of the client authentication (Lilley, col. 5, ll. 40 – 44).

Regarding claim 12 Wang as modified teaches: The system of claim 4, wherein the one or more hardware processors are further configured by machine-readable instructions [to determine a premium for automobile insurance based on the basic profile,] the additional information, the credit history information, and the insurance information (Wang, in Para. [0004] discloses “on-line financial lending platforms use similar means of verifying lenders and borrowers as traditional lending institutions such as banks, and thus often have the same requirements, including credit history, background checks, etc.”)
Wang as modified fails to explicitly teach: to determine a premium for automobile insurance based on the basic profile, 
Lilley, from the analogous technical field teaches: to determine a premium for automobile insurance based on the basic profile (Lilley, in col. 5, ll. 48 – 49 discloses “companies may have different business rules and/or different criteria for determining configurations and insurance rates.” Lilley, in col. 8, ll. 35 – 37 discloses “Identifying module 315 may communicate the profile information to qualified device determination module 320.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, as modified by Thalapathy, in view of the teaching of Lilley which discloses determination of auto insurance rate/premium as a part of the client/user profile in order to achieve higher security level of the client authentication (Lilley, col. 5, ll. 48 – 49, col. 8, ll. 35 – 37).

Regarding claim 17, claim 17 dependent on claim 16 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 3. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 17 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 21, claim 21 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 21 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRANG T DOAN/Primary Examiner, Art Unit 2431